THE COURT
(CRANCH, Chief Judge, contra)
was of opinion that this was such an acknowledgment of the debt as takes it out of the statute.
The note was made payable to W. Rhodes, the father of the plaintiff, who died. His widow presented the note in 1S21 to the defendant, who paid five dollars, and promised to pay the residue, if time should be given. The payment of the five dollars was indorsed on the note as being paid to her as admin-istratrix, and she indorsed it as adminis-tratrix to the plaintiff. There was no other evidence of her being administratrix.
Mr. Worthington, for plaintiff, contended, and THE COURT (CRANCH, Chief Judge, doubting) decided, that no other evidence was necessary to prove her right to indorse the note.